Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

Applicant’s Information Disclosure Statements, filed from 10/21/2020 have been received, and entered into the record. However, it is impractical for the examiner to review the references thoroughly with the number of references cited in this case. By initializing each of the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made of the cited references.

MPEP § 2004.13 states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft'd, 479 F.2d 1338, 178 USPQ 577 (Sth Cir. 1973), cert, denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

Further, it should be noted that an applicant’s duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant material from which he is presumed to have been able, with his experience and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 180i (N~D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. eta!., 175 USPQ 260, at 272 (S.D. FI. 1972).

Claim Objections
Claims 14, 15 objected to because of the following informalities:  
Claim 14 line 4 cites “where f the second radio communication devices”. The “f” appears to be dramatic error. 
Claim 15 line 4 cites “data,;”. The “;” appears to be dramatic error. 

Appropriate correction is required.

Statements Regarding 35 U.S.C. § 112 6th Paragraph Compliance

	
For claim 1, the claim limitation “a communicator configured to transmit and receive to and from another radio communication device a signal in a first layer and data of a second layer which is an upper layer of the first layer, the data of the second layer is transmission control protocol (TCP) data” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a communicator configured to” coupled with functional language “transmit and receive to and from another radio communication device a signal in a first layer and data of a second layer which is an upper layer of the first layer, the data of the second layer is transmission control protocol (TCP) data” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the communication unit 510 disclosed in figure 1 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  

For claim 1, the claim limitation “a controller configured to cause the communicator to transmit, through a first control channel of the first layer, first delivery confirmation information to the other radio communication device” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a controller configured to” coupled with functional language “cause the communicator to transmit, through a first control channel of the first layer, first delivery confirmation information to the other radio communication device” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the control unit 520 disclosed in figure 1 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation. 
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 1 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 10863485. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Regarding claim 1, the Patent No. 10863485 teaches a radio communication device comprising: 
a communicator configured to transmit and receive to and from another radio communication device a signal in a first layer and data of a second layer which is an upper layer of the first layer, the data of the second layer is transmission control protocol (TCP) data (claim 1); and 
a controller configured to cause the communicator to transmit, through a first control channel of the first layer, first delivery confirmation information to the other radio communication device, the first delivery confirmation information indicating whether the radio communication device correctly receives the data in the second layer from the other radio communication device (claim 1), 
wherein the first delivery confirmation information is TCP acknowledgement (ACK) or TCP negative acknowledgement (NACK) for the TCP data, and the first control channel of the first layer is a physical uplink control channel (PUCCH) (claim 1).


Regarding claim 2, the Patent No. 10863485 teaches the radio communication device according to claim 1, wherein the communicator receives a first signal in the first layer and transmit a second signal in the first layer, the first signal being configured to include the data of the second layer, the second signal being configured to include the first delivery confirmation information for the data of the second layer (claim 1, 2).

Regarding claim 3, the Patent No. 10863485 teaches the radio communication device (200) according to claim 1, wherein the communicator transmits to the other radio communication device through the first control channel, second delivery confirmation information for the signal in the first layer and the first delivery confirmation information for the data of the second layer (claim 1, 2).

Regarding claim 4, the Patent No. 10863485 teaches the radio communication device according to claim 3, wherein the second delivery confirmation information for the signal of the first layer is HARQ acknowledgement (ACK), or HARQ negative acknowledgement (NACK) for a signal in a medium access control (MAC) layer (claim 3).

Regarding claim 5, the Patent No. 10863485 teaches the radio communication device according to claim 1, wherein the controller is configured to, when the radio communication device (200) receives control information from the other radio communication device (100) using a second control channel of the first layer (claim 1), causes to the communicator to transmit the delivery confirmation information using a first radio resource included in the first control channel (claim 1), wherein the first radio resource is determined by the other radio communication device based on indexes indicating components included in the second control channel allocated to the radio communication device (claim 1).

Regarding claim 6, the Patent No. 10863485 teaches the radio communication device according to claim 5, wherein the first radio resource is determined based on a smallest index among the indexes indicating the components of the second control channel (claim 4).

Regarding claim 7, the Patent No. 10863485 teaches the radio communication device according to claim 5, wherein the second control channel is a physical downlink control channel (PDCCH), and each of the components in the second control channel is a control channel element (CCE) included in the PDCCH, and each of the indexes is a CCE index (claim 5).

Regarding claim 8, the Patent No. 10863485 teaches the radio communication device according to claim 1, wherein the communicator configured to transmit the first delivery confirmation information using a PUCCH format configured to support 32 component carrier (CC) (claim 6).

Regarding claim 9, the Patent No. 10863485 teaches the radio communication device according to claim 1, wherein the communicator is configured to transmit the first delivery confirmation information using a PUCCH format configured to transmit a number of bits greater than a case of transmission executed using PUCCH format 3 (claim 7).

Regarding claim 10, the Patent No. 10863485 teaches the radio communication device according to claim 1, wherein the controller inserts information indicating the first delivery confirmation information for the TCP data into a first region of a TCP header and to determine from the information whether a TCP packet processed in a MAC layer of the radio communication device is the first delivery confirmation information for the TCP data or another data other than the first delivery confirmation information (claim 8).

Regarding claim 11, the Patent No. 10863485 teaches the radio communication device according to claim 10, wherein the first region is an acknowledgement number region of the TCP header (claim 9).

Regarding claim 12, the Patent No. 10863485 teaches the radio communication device according to claim 1, wherein the controller determines, based on a data amount of the TCP data, whether a TCP packet processed in a MAC layer of the radio communication device is the first delivery confirmation information for the TCP data or another data other than the first delivery confirmation information (claim 10).

Regarding claim 13, the Patent No. 10863485 teaches the radio communication device according to claim 1, wherein the radio communication device is a mobile station device and the other radio communication device is a base station device (claim 11).

Regarding claim 14, the Patent No. 10863485 teaches a radio communication system comprising: a first radio communication device (claim 12); and 
a second radio communication device (claim 12), 
wherein the second radio communication devices (200) is further configured to: transmit and receive to and from the first radio communication device a signal in a first layer and data of a second layer which is an upper layer of the first layer, the data of the second layer is transmission control protocol ( TCP) data (claim 12), and 
transmit through a control channel of the first layer, first delivery confirmation information to the first radio communication device, the first delivery confirmation information indicating whether the at least one of the second radio communication devices correctly receives the data of the second layer from the first radio communication device (claim 12), and 
wherein the first radio communication device (100) is further configured to 
receive, through the control channel of the first layer, the first delivery confirmation information from the at least one of the second radio communication devices (200) (claim 12), 
wherein the first delivery confirmation information is TCP acknowledgement (ACK) or TCP negative acknowledgement (NACK) for TCP data, and the control channel of the first layer is a physical uplink control channel (PUCCH) (claim 12).

Regarding claim 15, the Patent No. 10863485 teaches a radio communication device comprising: 
a transmitter configured to transmit to another radio communication device a signal in a first layer and data of a second layer which is an upper layer of the first layer, the data of the second layer is transmission control protocol (TCP) data (claim 1, 13); and 
a receiver configured to receive, through a first control channel of the first layer, first delivery confirmation information to the other radio communication device, the first delivery confirmation information indicating whether the radio communication device correctly receives the data in the second layer from the other radio communication device (claim 1, 13), 
wherein the first delivery confirmation information is TCP acknowledgement (ACK) or TCP negative acknowledgement (NACK) for the TCP data, and the first control channel of the first layer is a physical uplink control channel (PUCCH) (claim 1, 13). 

Regarding claim 16, the Patent No. 10863485 teaches the radio communication device according to claim 15, wherein the transmitter transmits a first signal in the first layer and transmit a second signal in the first layer, the first signal being configured to include the data of the second layer, the second signal being configured to include the first delivery confirmation information for the data of the second layer (claim 1, 2).

Regarding claim 17, the Patent No. 10863485 teaches the radio communication device according to claim 1, wherein the receiver receive from the other radio communication device through the first control channel, second delivery confirmation information for the signal in the first layer and the first delivery confirmation information for the data of the second layer (claim 1, 2).

Regarding claim 18, the Patent No. 10863485 teaches the radio communication device according to claim 17, wherein the second delivery confirmation information for the signal of the first layer is HARQ acknowledgement (ACK), or HARQ negative acknowledgement (NACK) for a signal in a medium access control (MAC) (claim 3).




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 13, 14, 15, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SUN et al. (US 20160135172).

Regarding claims 1, 15, SUN et al. (US 20160135172) teaches a radio communication device comprising: 
a communicator configured to transmit and receive to and from another radio communication device a signal in a first layer (par. 52, 66, Transceiver implicitly indicating PHY layer) and data of a second layer which is an upper layer of the first layer, the data of the second layer is transmission control protocol (TCP) data (par. 34, a PUCCH payload may be a single resource block (RB). Similarly, payloads such as, for example, a VoLTE packet or TCP ACK message, may be relatively small (e.g., on the order of 1 RB), implicitly indicating TCP layer); and 
a controller configured to cause the communicator to transmit, through a first control channel of the first layer, first delivery confirmation information to the other radio communication device, the first delivery confirmation information indicating whether the radio communication device correctly receives the data in the second layer from the other radio communication device (par. 34, a PUCCH payload may be a single resource block (RB). Similarly, payloads such as, for example, a VoLTE packet or TCP ACK message, may be relatively small (e.g., on the order of 1 RB); TCP implicitly indicating TCP layer, which the TCP ACK would go through the MAC, PHY to the other apparatus), 
wherein the first delivery confirmation information is TCP acknowledgement (ACK) or TCP negative acknowledgement (NACK) for the TCP data, and the first control channel of the first layer is a physical uplink control channel (PUCCH) (par. 34, a PUCCH payload may be a single resource block (RB). Similarly, payloads such as, for example, a VoLTE packet or TCP ACK message, may be relatively small (e.g., on the order of 1 RB)).

Regarding claim 2, 16, SUN et al. (US 20160135172) teaches the radio communication device according to claim 1, wherein the communicator receives a first signal in the first layer and transmit a second signal in the first layer (par. 34, 52, 66, transceiver implicitly indicating the PHY layer transmitting VoLTE packet (TCP data) and TCP ACK message), the first signal being configured to include the data of the second layer, the second signal being configured to include the first delivery confirmation information for the data of the second layer (par. 34, VoLTE packet (TCP data) and TCP ACK message).

Regarding claim 13, SUN teaches the radio communication device according to claim 1, wherein the radio communication device is a mobile station device and the other radio communication device is a base station device (fig. 1A, access point and access terminal).

Regarding claim 14, SUN teaches a radio communication system comprising: a first radio communication device (fig. 1A, access point and access terminal); and 
a second radio communication device (fig. 1A, access point and access terminal), 
wherein the second radio communication devices (200) is further configured to: transmit and receive to and from the first radio communication device a signal in a first layer (par. 52, 66, Transceiver implicitly indicating PHY layer) and data of a second layer which is an upper layer of the first layer, the data of the second layer is transmission control protocol (TCP) data (par. 34, a PUCCH payload may be a single resource block (RB). Similarly, payloads such as, for example, a VoLTE packet or TCP ACK message, may be relatively small (e.g., on the order of 1 RB), implicitly indicating TCP layer), and 
transmit through a control channel of the first layer, first delivery confirmation information to the first radio communication device, the first delivery confirmation information indicating whether the at least one of the second radio communication devices correctly receives the data of the second layer from the first radio communication device (par. 34, a PUCCH payload may be a single resource block (RB). Similarly, payloads such as, for example, a VoLTE packet or TCP ACK message, may be relatively small (e.g., on the order of 1 RB); TCP implicitly indicating TCP layer, which the TCP ACK would go through the MAC, PHY to the other apparatus), and 
wherein the first radio communication device (100) is further configured to 
receive, through the control channel of the first layer (par. 52, 66, Transceiver implicitly indicating PHY layer), the first delivery confirmation information from the at least one of the second radio communication devices (200) (par. 34, a PUCCH payload may be a single resource block (RB). Similarly, payloads such as, for example, a VoLTE packet or TCP ACK message, may be relatively small (e.g., on the order of 1 RB); TCP implicitly indicating TCP layer, which the TCP ACK would go through the MAC, PHY to the other apparatus), 
wherein the first delivery confirmation information is TCP acknowledgement (ACK) or TCP negative acknowledgement (NACK) for TCP data, and the control channel of the first layer is a physical uplink control channel (PUCCH) (par. 34, a PUCCH payload may be a single resource block (RB). Similarly, payloads such as, for example, a VoLTE packet or TCP ACK message, may be relatively small (e.g., on the order of 1 RB)).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 10, 11, 12, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN et al. (US 20160135172) in view of REDANA et al. (EP 1959693).

Regarding claim 3, 17, SUN et al. (US 20160135172) teaches the radio communication device (200) according to claim 1, wherein the communicator transmits to the other radio communication device through the first control channel, the first delivery confirmation information for the data of the second layer (par. 34, 52, 66, transceiver implicitly indicating the PHY layer transmitting VoLTE packet (TCP data) and TCP ACK message).
However, SUN does not teach wherein the communicator transmits to the other radio communication device through the first control channel, second delivery confirmation information for the signal in the first layer.
But, REDANA (EP 1959693) in a similar or same field of endeavor teaches wherein the communicator transmits to the other radio communication device through the first control channel, second delivery confirmation information for the signal in the first layer (fig. 8, par. 66, 67, TCP ack to eNB, par. 43, 47, HARQ ACK and TCP ACK, the HARQ ACK indicating data transmitting through MAC layer or first layer whether the corresponding data was “normally” received).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by REDANA in the system of SUN to implement HARQ in MAC layer. 
The motivation would have been to provide reliable transmission in lower layer.

Regarding claims 4, 18, REDANA (EP 1959693) teaches the radio communication device according to claim 3, wherein the second delivery confirmation information for the signal of the first layer is HARQ acknowledgement (ACK), or HARQ negative acknowledgement (NACK) for a signal in a medium access control (MAC) layer (fig. 8, par. 66, 67, TCP ack to eNB, par. 43, 47, HARQ ACK and TCP ACK, the HARQ ACK indicating data transmitting through MAC layer or first layer whether the corresponding data was “normally” received).

Regarding claim 10, SUN does not teach the radio communication device according to claim 1, wherein the controller inserts information indicating the first delivery confirmation information for the TCP data into a first region of a TCP header and to determine from the information whether a TCP packet processed in a MAC layer of the radio communication device is the first delivery confirmation information for the TCP data or another data other than the first delivery confirmation information.

But, REDANA (EP 1959693) in a similar or same field of endeavor teaches wherein the controller inserts information indicating the first delivery confirmation information for the TCP data into a first region of a TCP header (par. 62, 63, TCP ACK in the TCP header) and to determine from the information whether a TCP packet processed in a MAC layer of the radio communication device is the first delivery confirmation information for the TCP data or another data other than the first delivery confirmation information (par. 62, 63, TCP ACK in the TCP header).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by REDANA in the system of SUN to implement TCP header. 
The motivation would have been to differentiate data.


Regarding claim 11, REDANA (EP 1959693) teaches the radio communication device according to claim 10, wherein the first region is an acknowledgement number region of the TCP header (par. 62, 63, TCP ACK in the TCP header).

Regarding claim 12, SUN does not teach the radio communication device according to claim 1, wherein the controller determines, based on a data amount of the TCP data, whether a TCP packet processed in a MAC layer of the radio communication device is the first delivery confirmation information for the TCP data or another data other than the first delivery confirmation information.

But, REDANA (EP 1959693) in a similar or same field of endeavor teaches wherein the controller determines, based on a data amount of the TCP data, whether a TCP packet processed in a MAC layer of the radio communication device is the first delivery confirmation information for the TCP data or another data other than the first delivery confirmation information (par. 31, 39, 43, 44, based on the length of TCP ACK, the HARQ ACK message has an insufficient capacity to accommodate the index and required to request bandwidth resources for TCP ACK index transmission and TCP ACK packet or the corresponding hash value is to transmit to eNB).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by REDANA in the system of SUN to implement TCP header. 
The motivation would have been to differentiate data.


Claims 5, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN et al. (US 20160135172) in view of YANG et al. (US 20150110034).

Regarding claim 5, SUN does not teach the radio communication device according to claim 1, wherein the controller is configured to, when the radio communication device (200) receives control information from the other radio communication device (100) using a second control channel of the first layer, causes to the communicator to transmit the delivery confirmation information using a first radio resource included in the first control channel, wherein the first radio resource is determined by the other radio communication device based on indexes indicating components included in the second control channel allocated to the radio communication device.
But, YANG ‘034 in a similar or same field of endeavor teaches wherein the controller is configured to, when the radio communication device (200) receives control information from the other radio communication device (100) using a second control channel of the first layer (par. 156, the PUCCH resource of transmitting the ACK is implicitly linked to a lowest CCE index n_CCE constituting a DL grant PDDCH), causes to the communicator to transmit the delivery confirmation information using a first radio resource included in the first control channel (par. 156, the PUCCH resource of transmitting the ACK is implicitly linked to a lowest CCE index n_CCE constituting a DL grant PDDCH), wherein the first radio resource is determined by the other radio communication device based on indexes indicating components included in the second control channel allocated to the radio communication device (par. 156, the PUCCH resource of transmitting the ACK is implicitly linked to a lowest CCE index n_CCE constituting a DL grant PDDCH).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YANG ‘034 in the system of SUN to determine the resource to send the ACK. 
The motivation would have been to reduce overhead and prevent blocking DL grant (YANG par. 22-26).

Regarding claim 6, SUN does not teach the radio communication device according to claim 5, wherein the first radio resource is determined based on a smallest index among the indexes indicating the components of the second control channel (claim 4).
But, YANG ‘034 in a similar or same field of endeavor teaches wherein the first radio resource is determined based on a smallest index among the indexes indicating the components of the second control channel (par. 156, the PUCCH resource of transmitting the ACK is implicitly linked to a lowest CCE index n_CCE constituting a DL grant PDDCH).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YANG ‘034 in the system of SUN to determine the resource to send the ACK. 
The motivation would have been to reduce overhead and prevent blocking DL grant (YANG ‘034 par. 22-26).


Regarding claim 7, SUN does not teach the radio communication device according to claim 5, wherein the second control channel is a physical downlink control channel (PDCCH), and each of the components in the second control channel is a control channel element (CCE) included in the PDCCH, and each of the indexes is a CCE index (claim 5).
But, YANG et al. (US 20150110034) in a similar or same field of endeavor teaches wherein the second control channel is a physical downlink control channel (PDCCH) (par. 156, the PUCCH resource of transmitting the ACK is implicitly linked to a lowest CCE index n_CCE constituting a DL grant PDDCH), and each of the components in the second control channel is a control channel element (CCE) included in the PDCCH (par. 156), and each of the indexes is a CCE index (par. 156, the PUCCH resource of transmitting the ACK is implicitly linked to a lowest CCE index n_CCE constituting a DL grant PDDCH).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YANG ‘034 in the system of SUN to determine the resource to send the ACK. 
The motivation would have been to reduce overhead and prevent blocking DL grant (YANG ‘034 par. 22-26).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN et al. (US 20160135172) in view of NGUYEN et al. (US 20180295608).

Regarding claim 8, SUN does not teach the radio communication device according to claim 1, wherein the communicator configured to transmit the first delivery confirmation information using a PUCCH format configured to support 32 component carrier (CC).
But, NGUYEN et al. (US 20180295608) in similar or same field of endeavor teaches wherein the communicator configured to transmit the first delivery confirmation information using a PUCCH format configured to support 32 component carrier (CC) (par. 10, reporting HARQ-ACK up to 32 CCs on PUCCH).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by NGUYEN in the system of SUN to use the PUCCH format. 
The motivation would have been to expand and increase the resource for ACK report.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN et al. (US 20160135172) in view of LIANG et al. (US 20180145796).

Regarding claim 9, SUN does not teach the radio communication device according to claim 1, wherein the communicator is configured to transmit the first delivery confirmation information using a PUCCH format configured to transmit a number of bits greater than a case of transmission executed using PUCCH format 3.
But, LIANG et al. (US 20180145796) in similar or same field of endeavor teaches wherein the communicator is configured to transmit the first delivery confirmation information using a PUCCH format configured to transmit a number of bits greater than a case of transmission executed using PUCCH format 3 (par. 12, transmitting ACK bits using new PUCCH format 4 since format 4 has more bits than PUCCH format 3).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LIANG in the system of SUN to use the PUCCH format. 
The motivation would have been to expand and increase the resource for ACK report.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

WAGER et al. (US 20160050054) teaches a radio communication device comprising: 
a communicator configured to transmit and receive to and from another radio communication device a signal in a first layer (par. 51, transmitting using MAC layer) and data of a second layer which is an upper layer of the first layer, the data of the second layer is transmission control protocol (TCP) data (par. 51, TCP data being transmit); and 
a controller configured to cause the communicator to transmit, through a first control channel of the first layer, first delivery confirmation information to the other radio communication device, the first delivery confirmation information indicating whether the radio communication device correctly receives the data in the second layer from the other radio communication device (par. 51, A Physical Uplink Control Channel (PUCCH), being an example of the second assisting channel, from the wireless terminal 10 to the second radio base station 13 carries acknowledgement of received data over the PDSCH), 
wherein the first delivery confirmation information is TCP acknowledgement (ACK) or TCP negative acknowledgement (NACK) for the TCP data, and the first control channel of the first layer is a physical uplink control channel (PUCCH) (par. 51, A Physical Uplink Control Channel (PUCCH), being an example of the second assisting channel, from the wireless terminal 10 to the second radio base station 13 carries acknowledgement of received data over the PDSCH).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        05/22/2022